87 N.Y.2d 943 (1996)
Brian Maginniss, Appellant,
v.
City of New York et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 27, 1995.
Decided February 13, 1996.
Motion, insofar as it seeks leave to appeal as against respondent *944 City of New York, denied; motion, insofar as it seeks leave to appeal as against defendants Rafferty and Dignan, dismissed upon the ground that as to those defendants the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.